Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement filed on 08/20/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. The following references are either missing or do not have an English translation: 
Foreign Action on 046150-2640
Foreign Action on 046150-2641
Search Report on CN 201510558184.8
Foreign search report on case related to U.S. 16/877137

Election/Restrictions
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 31 discloses an overflow channel. However, this feature appears to be exclusive to Species D (Figs 25-27), which shows overflow passage “snorkel 465”. Species D was not elected in the response to the restriction filed on 01/19/2017. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Response to Amendment
Amendments to the claims, filed on 09/04/2020, are accepted and do not introduce new matter. 
Claims 1-6, 8, 10-22, 24-26 and 28-31 are pending; claim 31 is withdrawn; claims 7, 9, 23 and 27 are cancelled. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mazzola (U.S.2006/0060678).
Regarding claim 18, Mazzola teaches a shower assembly (seen in Fig 1) comprising: a reservoir (chamber 10) for receiving a flow of water from a water source (source connected to supply pipe, disclosed in paragraph 0001), wherein the reservoir is not pressurized by a supply pressure of the flow of water (the device is capable of un-pressurizing the reservoir by controlling the showerhead valve; if the valve is slightly open, not enough water will fill the reservoir in order to pressurize it); a first plurality of drop outlet ports (13) having a first geometry for passing water from the reservoir; and a second plurality of drop outlet ports (14) having one or more additional geometries that are different from the first geometry for passing water from the reservoir (13 and 14 have different geometries, as seen in Fig 1); wherein the first plurality of drop outlet ports and the second plurality of drop outlet ports each include an inlet (upstream end of 13 or 14), an outlet (downstream end of 13 or 14), and a bore extending between the inlet and the outlet (bore defined between upstream end and upstream end of the outlets), wherein the diameter of each bore is the same from the inlet to the outlet (as seen in Fig 1, the bores of outlets 13 and 14 are constant defined in between inlet and outlet); and wherein the first geometry is configured to produce only discrete water drops having a first size, and the one or more additional geometries are configured to produce only discrete water drops having sizes that are larger than the first size (outlets 13 allows for drops of a smaller size, compared to outlets 14. The drop outlet ports are shaped such that water is accumulated upstream of the outlet end of the port. As such, with the right amount of water accumulated 
Regarding claim 19, Mazzola teaches the shower assembly according to Claim 18, wherein a ratio of a number of the first plurality of drop outlets ports to a number of the second plurality of outlet ports is between 2:1 and 3:1 (Mazzola teaches the showerhead having any desired configuration of nozzles 13 and 14 - paragraph 0019; therefore it is capable of having the claimed ratio of nozzles).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-14 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S.2006/0060678) in view of Ohashi et al (U.S. 2011/0284662). 
Regarding claim 1, Mazzola teaches a shower assembly (seen in Fig 1) comprising: an inlet port (defined at connecting element 50) for receiving a flow of water from a water source (source connected to supply pipe, disclosed in paragraph 0001); a plurality of drop outlet ports (13 and 14), each drop outlet port including an inlet (upstream end of 13 or 14), an outlet (downstream end of 13 or 14), and a bore extending between the inlet and the outlet (bore defined between upstream end and upstream end of the outlets), wherein the outlets of the plurality of drop outlet ports comprise a first plurality of outlets (13) having a first geometry and a second plurality of outlets (14) having a second geometry that is different from the first geometry (as seen in Fig 1); and a reservoir (chamber 10) for receiving the flow of water from the inlet port (as seen in Fig 1), wherein the reservoir is not pressurized by a supply pressure of the flow of water (the device is capable of un-pressurizing the reservoir by controlling the showerhead valve; if the valve is slightly open, not enough water will fill the reservoir in order to pressurize it); wherein the first plurality of outlets are configured to produce only discrete water drops having a first size and the second plurality of outlets are configured to produce only discrete water drops having sizes that are greater than the first size (outlets 13 allows for drops of a smaller size, compared to outlets 14. The drop outlet ports are shaped such that water is accumulated upstream of the outlet end of the port. As such, with the right amount of water accumulated above the outlet end, water will fall only as discrete droplets due to the weight of the water itself, while at the same time keeping the reservoir unpressurized; since shower heads are controlled by a valve, the user may choose to allow a small flow rate to 
Ohashi teaches a shower assembly that has outlets (nozzle ports 14p) and respective bores (as seen in Fig 26a); wherein the outlets have at least two different geometries, but their respective bores each have the same diameter (as seen in Fig 26a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Ohashi to provide the claimed structure in order to have water flow maintained at appropriate levels as it passes through the bores (see paragraph 0205 of Ohashi).
Note: all references made in parenthesis hereafter are referencing Mazzola, unless otherwise stated.  
Regarding claim 2, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the reservoir includes a bottom wall (lower plate 20), and each of the drop outlet ports extends through the bottom wall (as seen in Fig 1).  
claim 3, Mazzola and Ohashi teach the shower assembly according to Claim 1. However, Mazzola does not teach the shower assembly wherein the diameter of each bore is between 0.01 inches and 0.04 inches.  
Nonetheless, Mazzola teaches the claimed shape of the structure of the outlets. Applicant has not disclosed that having the diameter of the bore approximately between 0.01 and 0.04 inches solves any stated problem or is for any particular purpose. Moreover, the outlets of Mazzola and the applicant’s invention, perform the same function of producing water drops. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola such that the diameter of the bore is between 0.01 and 0.04 inches, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Mazzola. Since, the claimed structure is known in the art, finding the adequate dimensions would be obvious in order to have ideal water dispensing depending on the intended purpose of the showerhead.
Regarding claim 8, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein a ratio of a number of the first plurality of drop outlet ports having the first geometry to a number of the second plurality of drop outlet ports having the second geometry is between 2:1 and 3:1 (Mazzola teaches the showerhead having any desired configuration of nozzles 13 and 14 - paragraph 0019; therefore it is capable of having the claimed ratio of nozzles).
Regarding claim 10, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the plurality of drop outlet ports comprise drop outlet ports having at least two 
Regarding claim 11, Mazzola and Ohashi teach the shower assembly according to Claim 1, further comprising a plurality of stream outlet ports, each stream outlet port having a sufficiently large diameter such that water from the reservoir may pass sufficiently freely through the stream outlet port so as to form a stream of water (Mazzola teaches outlet ports that have the capability to act as stream outlet ports, as the nature of the drops depends on how much the user has opened the shower valve. As such, if the user opens the valve enough it will allow for some of the outlet ports to act as stream outlets).  
Regarding claim 12, Mazzola and Ohashi teach the shower assembly according to Claim 11, wherein the shower assembly includes a stopper (the shower valve can be considered a stopper, as claimed) configured to allow selective passing of water through the plurality of stream outlet ports (depending on the amount of water allowed by the shower valve to go into the reservoir, the pressure of the water built above the different types of outlets would allow flow of water through one type of outlet and not the other, as seen in Fig 1 of Mazzola).  
Regarding claim 13, Mazzola and Ohashi teach the shower assembly according to Claim 12, wherein the stopper is configured to allow selective passing of water through the plurality of stream outlet ports simultaneous with water passing from the plurality of drop outlet ports (depending on the amount of water allowed by the shower valve to go into the reservoir, the pressure of the water built above the different types of outlets would allow flow of water through both types of outlets, as seen in Fig 1 of Mazzola).   
clam 14, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the bottom wall comprises a substrate (upper wall of 20) having a plurality of holes therethrough (as seen in Fig 1, where outlet ports are placed). However, Lee and Mazzola do not teach the shower assembly wherein each of the drop outlet ports is formed of silicone; each of the drop outlet ports being formed by the silicone within one of the holes. 
It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the drop outlet ports out of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [MPEP 2144.07]. It would be obvious to use silicone or any suitable material to make the drop outlets in order to provide the showerhead with materials that would work properly under the showerhead's intended purpose, i.e. water resistant materials. 
Regarding clam 28, Mazzola and Ohashi teach the shower assembly according to Claim 1. However, they do not teach the assembly wherein the outlet has a hemispherical shape. 
	Nonetheless, Mazzola teaches the outlets being flat, as seen in Fig 1. Applicant has not disclosed that having outlets with hemispherical shape solves any stated problem or is for any particular purpose.  In fact, Applicant discloses in paragraph 0066 of the specification that the geometry of the outlets can have other shapes, like ovoid, pyramidal, conical or flat. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola such that the outlet has a hemispherical shape because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 
clam 29, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the flow of water received from the water source is at a maximum inlet flow rate defined by a fluid control valve that is in an on state (all showerheads are controlled by a control valve; when user fully opens the valve, the water source will be at a maximum inlet flow rate, as claimed).
Regarding clam 30, Mazzola and Ohashi teach the shower assembly according to Claim 29, wherein the plurality of drop outlet ports have a collective outlet flow rate that is greater than the maximum inlet flow rate such that the reservoir is not pressurized by the supply pressure of the flow of water (in the event of the water source is provided, upstream of the valve, with low pressure, the max inlet flow rate of the valve will have low enough pressure so as to not pressurize the showerhead, thus meeting the claimed function. In other words, the prior art has the capability of performing the function because it depends on the water rate being supplied to the household where the showerhead is installed).

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S. 2006/0060678) in view of Ohashi et al (U.S. 2011/0284662); further in view of Torontow (U.S. 2012/0228407).
Regarding claim 4, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the reservoir includes a bottom wall (lower plate 20), and each of the drop outlet ports extends through the bottom wall (as seen in Fig 1). However, Mazzola does not teach the device wherein each inlet tapers inwardly moving downward to the bore.  

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
Regarding claim 5, Mazzola, Ohashi and Torontow teach shower assembly according to Claim 4, wherein each inlet is frusto-conical and defines a cistern (as shown in the Torontow annotated figure below). 
Regarding claim 6, Mazzola, Ohashi and Torontow teach shower assembly according to Claim 4, wherein each outlet tapers outwardly moving downward from the bore (as shown in the Torontow annotated figure below). 
Regarding Claims 15, 16 and 17, Mazzola and Ohashi teach the shower assembly according to Claim 14. However, Mazzola does not teach the shower assembly wherein the inlet tapers inwardly moving downward to the bore, and the outlet tapers outwardly moving downward from the bore; wherein the silicone is further coupled to a bottom surface of the substrate to form a bottom surface of the bottom wall; wherein the silicone of each drop outlet port forms a protrusion extending downward from a bottom surface of the bottom wall. 
Torontow teaches a showerhead assembly (Fig 4), wherein each port (12) has an inlet that tapers inwardly moving downward to the bore (as shown below), and the outlet tapers outwardly moving downward from the bore (as shown below); wherein the silicone is further coupled to a bottom surface of the substrate to form a bottom surface of the bottom wall (as 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S.2006/0060678). 
Regarding claim 24, Mazzola teaches a shower assembly (seen in Fig 1) comprising: a reservoir (chamber 10) for receiving a flow of water from a water source (source connected to supply pipe, disclosed in paragraph 0001), wherein the reservoir is not pressurized by a supply pressure of the flow of water (the device is capable of un-pressurizing the reservoir by controlling the showerhead valve; if the valve is slightly open, not enough water will fill the reservoir in order to pressurize it); and a plurality of drop outlet ports (13 and 14), wherein the plurality of drop outlet ports each include an inlet (upstream end of 13 or 14), an outlet (downstream end of 13 or 14), and a bore extending between the inlet and the outlet (bore defined between upstream end and upstream end of the outlets), wherein the diameter of each bore is the same from the inlet to the outlet (as seen in Fig 1, the bores of outlets 13 and 14 are constant defined in between inlet and outlet), and wherein the plurality of drop outlet ports comprises outlets having at least two different geometries to provide water drops of at 
. 

Claims 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Mazzola (U.S. 2006/0060678) in view of Torontow (U.S. 2012/0228407).
Regarding claim 20, Mazzola teaches the shower assembly according to Claim 18. However, Mazzola fails to teach a shower assembly wherein each inlet tapers inwardly moving downward to the bore and forming a cistern, and each outlet tapers outwardly moving downward from the bore. 
Torontow teaches a shower assembly having outlet ports (12), wherein each inlet tapers inwardly moving downward to the bore and forming a cistern (as shown below), and each outlet tapers outwardly moving downward from the bore (as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
claims 21 and 22, Mazzola teach the shower assembly according to Claim 19. However, Mazzola teaches to teach each inlet being frusto-conical, and wherein each outlet is frusto-conical. 
Torontow teaches a shower assembly having outlet ports (12), wherein each inlet is frusto-conical (as shown below), and each outlet is frusto-conical (as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 

Regarding claim 25 and 26, Mazzola teaches the shower assembly according to Claim 24. However, Mazzola does not teach the shower assembly wherein, each inlet forms a cistern for collecting water for subsequent passing through the bore, and each outlet tapers outwardly moving downward form the bore for forming discrete drops of water from the water passing through the bore; wherein each inlet tapers inwardly moving downward to the bore. 
Torontow teaches a shower assembly (Fig 4), wherein each inlet forms a cistern (as shown below) for collecting water for subsequent passing through the bore, and each outlet tapers outwardly moving downward form the bore for forming discrete drops of water from the water passing through the bore (as shown below); wherein each inlet tapers inwardly moving downward to the bore (as shown below). 
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mazzola to incorporate the 

Alternate rejections: 
Claims 1-3, 8 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. 4,151,616) in view of Mazzola (U.S.2006/0060678) and Ohashi et al (U.S. 2011/0284662).
Regarding Claim 1, Larsen teaches a shower assembly (seen in fig 1) comprising: an inlet port (inlet of reservoir 12 located above, as can be appreciated in Fig 1) for receiving a flow of water from a water source (a source of water is disclosed in col 4, lines 1-4); a plurality of drop outlet ports (60), each drop outlet port including an inlet (upstream end of 60), an outlet (downstream end of 60), and a bore extending between the inlet and the outlet (bore defined between the upstream end and downstream end of 60); and a reservoir (12) for receiving the flow of water from the inlet port, wherein the reservoir is not pressurized by a supply pressure of the flow of water (reservoir 12 is open ended at the top and is configured to hold only a predetermined amount of water, the reservoir is not acted upon by any supply pressure, only by gravity); wherein the outlets are configured to produce only discrete drops of water (the outlets are configured to let water out by way of gravity, without any other force acting on it. As such, they only produce discrete drops. Much like applicant’s own specification in paragraph 0049: “the reservoir feeds the holes by the force of gravity, and the holes are configured to form drops on the bottom wall of the panel such that discrete drops of water fall on the user like rain”). However, Larsen does not teach wherein the outlets of the plurality of drop outlet 
Mazzola teaches a showerhead assembly having outlet ports of two different geometries to form drops of different sizes (nozzles 13 are smaller than nozzles 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Mazzola to provide the showerhead with different sized outlet ports in order to have different spraying characteristics simultaneously, which is a desired feature in the showerhead art. Mazzola teaches a shower having outlets of two different geometries, one greater than the other; Larsen produces discrete drops. In combination, showerhead produces discrete drops only, with two different sizes. Note that Examiner is using Mazzola to merely modify the size of the outlets of Larsen. Larsen already discloses producing discrete drops of water. 
Ohashi teaches a shower assembly that has outlets (nozzle ports 14p) and respective bores (as seen in Fig 26a); wherein the outlets have at least two different geometries, but their respective bores each have the same diameter (as seen in Fig 26a).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the 
Regarding claim 2, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the reservoir includes a bottom wall (64), and each of the drop outlet ports extends through the bottom wall (as seen in Fig 6).
Regarding claim 3, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 1. However, they do not explicitly disclose the diameter of each bore being between 0.01 inches and 0.04 inches.
Nonetheless, Larsen and Mazzola teach the claimed shape of the structure of the outlets. Applicant has not disclosed that having the diameter of the bore approximately between 0.01 and 0.04 inches solves any stated problem or is for any particular purpose. Moreover, the outlets of Larsen and the applicant’s invention, perform the same function of producing water drops. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen such that the diameter of the bore is between 0.01 and 0.04 inches, because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Larsen. Since, the claimed structure is known in the art, finding the adequate dimensions would be obvious in order to have ideal water dispensing depending on the intended purpose of the showerhead.
Regarding claim 8, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein a ratio of a number of the first plurality of drop outlet ports having the first geometry to a number of the second plurality of drop outlet ports having the second geometry 
Regarding claim 10, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the plurality of drop outlet ports comprise drop outlet ports having at least two different geometries to form the discrete drops having at least two different drop rates (Larsen in combination with Mazzola teach outlets having two different sizes; therefore, they produce two different flow rates). 
Regarding claim 11, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 1, further comprising a plurality of stream outlet ports, each stream outlet port having a sufficiently large diameter such that water from the reservoir may pass sufficiently freely through the stream outlet port so as to form a stream of water (Larsen in combination with Mazzola teach outlet ports that have the capability to act as stream outlet ports, as the nature of the drops depends on how much the user has opened the shower valve, 46 in the case of Larsen. As such, if the user opens the valve enough it will allow for some of the outlet ports to act as stream outlets).
Regarding claim 12, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 11, wherein the shower assembly includes a stopper (valve 46 of Larsen) configured to allow selective passing of water through the plurality of stream outlet ports (valve 46 allows for selectively opening or closing passage to the outlets).
Regarding claim 13, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 12, wherein the stopper is configured to allow selective passing of water through the 
Regarding clam 14, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the bottom wall comprises a substrate (defined between 64 and 66 of Larsen) having a plurality of holes therethrough (as seen in Fig 6). However, Larsen and Mazzola do not teach the shower assembly wherein each of the drop outlet ports is formed of silicone; each of the drop outlet ports being formed by the silicone within one of the holes. 
It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the drop outlet ports out of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [MPEP 2144.07]. It would be obvious to use silicone or any suitable material to make the drop outlets in order to provide the showerhead with materials that would work properly under the showerhead's intended purpose, i.e. water resistant materials. 

Claims 4-6 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. 4,151,616) in view of Mazzola (U.S. 2006/0060678) and Ohashi et al (U.S. 2011/0284662); further in view of Torontow (U.S. 2012/0228407).
Regarding claim 4, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 1, wherein the reservoir includes a bottom wall (64 of Larsen), and each of the drop 
 Torontow teaches a showerhead assembly (Fig 4), wherein each port (12) has an inlet that tapers inwardly moving downward to the bore (as shown below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
Regarding claim 5, Larsen, Mazzola, Ohashi and Torontow teach shower assembly according to Claim 4, wherein each inlet is frusto-conical and defines a cistern (as shown in the Torontow annotated figure below). 
Regarding claim 6, Larsen, Mazzola, Ohashi and Torontow teach shower assembly according to Claim 4, wherein each outlet tapers outwardly moving downward from the bore (as shown in the Torontow annotated figure below). 
Regarding Claims 15, 16 and 17, Larsen, Mazzola and Ohashi teach the shower assembly according to Claim 14. However, Larsen does not teach the shower assembly wherein the inlet tapers inwardly moving downward to the bore, and the outlet tapers outwardly moving downward from the bore; wherein the silicone is further coupled to a bottom surface of the substrate to form a bottom surface of the bottom wall; wherein the silicone of each drop outlet port forms a protrusion extending downward from a bottom surface of the bottom wall. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 

Claims 18, 19, 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. 4,151,616) in view of Mazzola (U.S.2006/0060678).
Regarding claim 18, Larsen teaches a shower assembly (as seen in Fig 1) comprising: a reservoir (12) for receiving a flow of water from a water source (a source of water is disclosed in col 4, lines 1-4), wherein the reservoir is not pressurized by a supply pressure of the flow of water (reservoir 12 is open ended at the top and is configured to hold only a predetermined amount of water, the reservoir is not acted upon by any supply pressure, only by gravity); wherein a plurality of drop outlet ports (60) each include an inlet (upstream end of 60), an outlet (downstream end of 60), and a bore extending between the inlet and the outlet (bore defined between the upstream end and downstream end of 60), wherein the diameter of each 
Mazzola teaches a showerhead assembly having outlet ports of two different geometries to form drops of different sizes (nozzles 13 are smaller than nozzles 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Mazzola to provide the showerhead with different sized outlet ports in order to have different spraying characteristics simultaneously, which is a desired feature in the showerhead art. Mazzola teaches a shower having outlets of two different geometries, one greater than the other; Larsen produces discrete drops. In combination, showerhead produces discrete drops only, with two different sizes. Note that Examiner is using Mazzola to merely 
Regarding claim 19, Larsen and Mazzola teach the shower assembly according to Claim 18, wherein a ratio of a number of the first plurality of drop outlets ports to a number of the second plurality of outlet ports is between 2:1 and 3:1 (Mazzola teaches the showerhead having any desired configuration of nozzles 13 and 14 - paragraph 0019; therefore it is capable of having the claimed ratio of nozzles).

Regarding claim 24, Larsen teaches a shower assembly (as seen in Fig 1) comprising: a reservoir (12 ) for receiving a flow of water from a water source (a source of water is disclosed in col 4, lines 1-4), wherein the reservoir is not pressurized by a supply pressure of the flow of water (reservoir 12 is open ended at the top and is configured to hold only a predetermined amount of water, the reservoir is not acted upon by any supply pressure, only by gravity); and a plurality of drop outlet ports (60), wherein the plurality of drop outlet ports each include an inlet (upstream end of 60), an outlet (downstream end of 60), and a bore extending between the inlet and the outlet (bore defined between the upstream end and downstream end of 60), wherein the diameter of each bore is the same from the inlet to the outlet (as seen in Fig 6), wherein the diameter of the bore of each of the drop outlet ports is configured for passing water from the reservoir only as discrete drops of water (the outlets are configured to let water out by way of gravity, without any other force acting on it. As such, they only produce discrete drops. Much like applicant’s own specification in paragraph 0049: “the reservoir feeds the holes by the force of gravity, and the holes are configured to form drops on the bottom wall of the 
Mazzola teaches a showerhead assembly having outlet ports of two different geometries to form drops of different sizes (nozzles 13 are smaller than nozzles 14).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larson to incorporate the teachings of Mazzola to provide the showerhead with different sized outlet ports in order to have different spraying characteristics simultaneously, which is a desired feature in the showerhead art. Larson in combination with Mazzola teach a shower having outlets of two different geometries, one greater than the other; and capable of producing discrete drops of two different sizes. Note that Examiner is using Mazzola to merely modify the size of the outlets of Larsen. Larsen already discloses a shower capable of producing discrete drops of water. 
Furthermore, it would’ve been obvious to one of ordinary skill in the art before the effective filing date to make the substrate and drop outlet ports out of silicone, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice [MPEP 2144.07]. 
Regarding clam 28, Larsen and Mazzola teach the shower assembly according to Claim 1. However, they do not teach the assembly wherein the outlet has a hemispherical shape. 
	Nonetheless, Larsen teaches the outlets being flat, as seen in Fig 6. Applicant has not disclosed that having outlets with hemispherical shape solves any stated problem or is for any particular purpose.  In fact, Applicant discloses in paragraph 0066 of the specification that the geometry of the outlets can have other shapes, like ovoid, pyramidal, conical or flat. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen such that the outlet has a hemispherical shape because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. 

Claims 20-22, 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (U.S. 4,151,616) in view of Mazzola (U.S. 2006/0060678); further in view of Torontow (U.S. 2012/0228407).
Regarding claim 20, Larsen and Mazzola teach the shower assembly according to Claim 18. However, they fail to teach a shower assembly wherein each inlet tapers inwardly moving downward to the bore and forming a cistern, and each outlet tapers outwardly moving downward from the bore. 

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
Regarding claims 21 and 22, Larsen and Mazzola teach the shower assembly according to Claim 19. However, they fail to teach each inlet being frusto-conical, and wherein each outlet is frusto-conical. 
Torontow teaches a shower assembly having outlet ports (12), wherein each inlet is frusto-conical (as shown below), and each outlet is frusto-conical (as shown below). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 
Regarding claim 25 and 26, Larsen and Mazzola teach the shower assembly according to Claim 24. However, they do not teach the shower assembly wherein, each inlet forms a cistern for collecting water for subsequent passing through the bore, and each outlet tapers outwardly moving downward form the bore for forming discrete drops of water from the water passing through the bore; wherein each inlet tapers inwardly moving downward to the bore. 

 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsen to incorporate the teachings of Torontow to provide the shower assembly with outlet ports that allow for conservative water usage (paragraph 0012 of Torontow). 

Torontow annotated Figure:
    PNG
    media_image1.png
    602
    755
    media_image1.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8, 10-17, 28-30 have been considered but are moot because the arguments do not apply in view of new grounds of rejection.
Regarding independent claims 18 and 24, Applicant argues that Examiner is wrong to assert that Mazzola teaches the bores of the drop outlets having the same diameter. Examiner points out that this specific language is not in the claims. Claim 18 discloses: “a bore extending between the inlet and the outlet, wherein the diameter of each bore is the same from the inlet to the outlet”. And claim 24 discloses: “wherein the diameter of each bore is the same from the inlet to the outlet”. This claim states that the bores have the same diameter from inlet to outlet, i.e. the bores are straight and do not converge or diverge. Claim 18 and 24 language does not claim that each of the bores have the same diameter. As such, this argument is not commensurate with claim language; argument is moot. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-18141814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752